                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID E. SIERRA-LOPEZ,

        Plaintiff,
                                                  Case No. 17-cv-646-bbc
   v.

BLAIR, CHATTMAN, PARENTO, PERSIKE,
WHITE, WALKER, WEBER, DITTMANN,
BAKER, ROYCE, CONROY, ANDERSON,
MORGAN, SMALL, BOODRY, AND
WESTOVER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




                    /s/                                 3/26/2019
        Peter Oppeneer, Clerk of Court                     Date
